

113 S1988 IS: To allow States to waive regulations promulgated under the Clean Air Act relating to electric generating units under certain circumstances.
U.S. Senate
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1988IN THE SENATE OF THE UNITED STATESFebruary 4, 2014Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo allow States to waive regulations promulgated under the Clean Air Act relating to electric
			 generating units under certain circumstances.1.Waiver of certain regulations promulgated under the Clean Air ActNotwithstanding any other provision of law, a State may permanently waive any regulation relating
			 to electric generating units promulgated by the Administrator of the
			 Environmental Protection Agency under the Clean Air Act (42 U.S.C. 7401 et
			 seq.) if the Governor of the State certifies that the electric generating
			 units are necessary for reasons of power reliability and affordability.